COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION
Cause Number:               01-13-00563-CV
Trial Court Cause
Number:                     2004-06321-B
Style:                      Joel D. Mallory Jr.
                            v Locker & Lee, P.C.
Date motion filed*:         8/27/2013
                            Appellant's Motion for Extension of Time to Comply with Court's Order and to File
Type of motion:             Appellate Brief
Party filing motion:        Joel D. Mallory, Jr.
Document to be filed:

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             9/2/2013
         Number of previous extensions granted:         One extension granted previously for court record, none for appellate
                                                        brief
         Date Requested:                                10/2/2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 10/2/2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/Justice Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of

Date: 9/5/2013